         Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 1 of 9



                                                 THE HONORABLE RICHARD A. JONES




                               IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE


ABDIQAFAR WAGAFE, et al., on behalf of           CASE NO. 2:17-cv-00094-RAJ
himself and other similarly situated,
                                                 DEFENDANTS’ STATUS REPORT
                                 Plaintiffs,

            v.

DONALD TRUMP, President of the United
States, et al.,

                                 Defendants.




                                                                   U.S. DEPARTMENT OF JUSTICE
                                                                         CIVIL DIVISION, OIL
Defendants’ Status Report                                         P.O. BOX 878 BEN FRANKLIN STATION
                                                                         WASHINGTON, DC 20044
(Case No. 2:17-cv-00094-RAJ)                                            TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 2 of 9



 1           Pursuant to the parties’ May 26, 2020 Joint Status Report, Defendants submit this status

 2 report on the status of the resolution of the issues raised in three stricken discovery motions, as well

 3 as on other issues. See Dkt. 359 at 2-3. Although Defendants proposed that the parties file a joint

 4 status report, Plaintiffs rejected that offer.

 5                                             Discovery Motions

 6           On May 14, 2020, the Court struck four pending discovery motions and ordered the parties to

 7 negotiate in an attempt to resolve their disputes without Court intervention. See Dkt. No. 355. The

 8 Court scheduled a status conference on May 28, 2020 for the parties to report their progress, and

 9 stated that additional papers should not be filed. See Dkt. 355. In a status report filed on May 26,

10 2020, and at the status conference on May 28, 2020, the parties reported to the Court on their

11 progress and plans to negotiate the issues. See Dkt. No. 359. Specifically, the parties reported that

12 they were working on a compromise that would allow Plaintiffs to contact individuals who had

13 responded to the public posting of the class notice, as Plaintiffs requested in their stricken Motion to

14 Amend the Protective Order to Contact Class Notice Responders. See Dkt. No. 359 at 2; see also

15 Dkt. Nos. 309. The parties also reported that, in an effort to resolve Defendants’ Motion to Compel

16 Answers to their Interrogatories, Plaintiffs would send Defendants a list of deposition exhibits and

17 documents they intended to use as deposition exhibits but did not, and would later link a sampling of

18 those documents, and documents relied upon by their experts, to their claims. See Dkt. No. 359 at 2.

19 At the May 28, 2020 hearing, Defendants expressed concern that Plaintiffs had not committed that

20 their sampling would be representative of the evidence in support of their claims. Tr. at 12:22-

21 13:22.

22           The parties additionally reported that they developed a plan to attempt to resolve Plaintiffs’

23 motions to compel lesser-redacted versions of the Named Plaintiffs’ A-Files and 41 other

24 documents. Under this plan, Defendants agreed to review redactions annotated by Plaintiffs, offer

25 privilege descriptions, and where possible, lift redactions. Dkt. No. 359 at 3. It was Defendants’

26 understanding from Plaintiffs’ stricken motions and subsequent representations to the Court at the

27 hearings that Plaintiffs were particularly concerned with block redactions, see, e.g., Dkt. No. 312 at

28                                                                              U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Defendants’ Status Report - 1                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 3 of 9



 1 3, and sought confirmation from Defendants that the redacted content in the A-Files and documents

 2 was, in fact, privileged information, see generally Dkt. No. 320 at 6-7 (denying a prior motion to

 3 compel as to “[i]nformation regarding law enforcement databases,” “personally identifying

 4 information,” and “third-party law enforcement agency information”); see also Dkt. No. 344

 5 (Plaintiffs statement in their reply brief to the stricken document motion that they are “not

 6 challenging Defendants’ redactions [over] . . . third party law enforcement information, codes,

 7 database screenshots, and personally identifying information”) (emphasis in original).

 8           Finally, the parties reported that they would apprise the Court of any unresolved issues by

 9 June 26, 2020, and the Court scheduled a hearing on July 1, 2020 to discuss any such issues. See

10 Dkt. No. 359.

11           Following the May 28, 2020 hearing, the parties’ negotiations resulted in the resolution of

12 Plaintiffs’ Motion to Amend the Protective Order to Contact Class Notice Responders. See Dkt. No.

13 371 (filed under seal). Defendants made significant concessions in an effort to resolve this motion,

14 and Defendants ultimately conceded that Plaintiffs would be afforded all relief they sought in their

15 stricken motion, subject to very limited conditions. See Dkt. No. 371 (filed under seal).

16           Unfortunately, as further detailed below, the parties were not able to resolve their disputes

17 related to the other three stricken motions. Defendants believe the issues in dispute have been

18 sufficiently and extensively briefed, see Dkt. Nos. 289, 301, 303, 312, 316, 326, 328, 341, 344, and

19 should any issues remain in dispute at the time of the July 1, 2020 hearing, Court intervention is now

20 necessary to resolve said disputes.

21           Dkt. No. 289 (Defendants’ Motion to Compel Answers to their Interrogatories)

22           After discussion between the parties, on June 11, 2020, Defendants received a list of

23 documents, by Bates numbers, from Plaintiffs. This list was comprised of documents Plaintiffs used

24 as deposition exhibits and documents Plaintiffs considered using as deposition exhibits, but

25 ultimately did not use. On June 17, 2020, Plaintiffs linked 32 documents – taken from the June 11

26 list and documents listed in reports submitted by Plaintiffs’ experts – to some, but not all, of their

27 claims.

28                                                                              U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Defendants’ Status Report - 2                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 4 of 9



 1           Defendants are continuing to evaluate Plaintiffs’ submission. Of particular concern to

 2 Defendants is the fact that, in a cover e-mail transmitted with Plaintiffs’ June 17 linking, Plaintiffs

 3 admitted that the documents were neither an exhaustive nor representative sample of the evidence

 4 supporting their claims. Plaintiffs also stated unequivocally that they would not supplement the list.

 5 Notably, some of Plaintiffs’ claims were not linked to any documents, giving Defendants absolutely

 6 no information about what types of documents, if any, support those claims. Defendants therefore

 7 remain concerned that Plaintiffs’ refusal to identify a representative sample of evidence in support of

 8 their claims will advance a pre-trial litigation-by-surprise strategy, which the Rules were designed to

 9 prevent as not beneficial for the parties or the Court. Accordingly, Defendants do not consider the

10 issues raised in their motion resolved. However, Defendants will continue to evaluate the sample

11 and hope to contact Plaintiffs with proposed terms for final resolution prior to the July 1, 2020

12 hearing. Defendants will report to the Court before or at the hearing whether the issues are resolved.

13 Dkt. Nos. 312 & 316 (Plaintiffs’ Motions to Compel, Challenging Redactions in the Named

14 Plaintiffs’ A-Files and 41 Other Documents)

15           As Defendants noted at the May 14, 2020 hearing in which this motion was discussed,

16 Defendants’ viewed Plaintiffs’ stricken motions as essentially a rejection of the veracity of

17 Defendants’ privilege logs, and an effort to enlist the Court’s assistance in “double-checking”

18 Defendants’ good faith in making redactions and preparing the privilege log. The immediate cause

19 of Plaintiffs’ skepticism, as reported to the Court, was a series of what Plaintiffs’ characterized as

20 “block redactions.” See, e.g., Dkt. No. 312 at 3. Nevertheless, in an effort to resolve this dispute,

21 Defendants agreed to disclose to Plaintiffs’ counsel in painstaking detail what was behind the

22 redactions in an effort to convince Plaintiffs that Defendants were redacting the documents properly

23 and consistently with the Court’s relevant orders in the case. Specifically, Defendants re-reviewed

24 the documents and A-Files; withdrew redactions where possible; and provided spreadsheets to

25 Plaintiffs explaining, for each annotated redaction, what has been redacted. Defendants’ effort

26 amounted to providing discrete privilege descriptions for more than 1,000 pages.

27

28                                                                             U.S. DEPARTMENT OF JUSTICE
                                                                                     CIVIL DIVISION, OIL
     Defendants’ Status Report - 3                                            P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                    WASHINGTON, DC 20044
                                                                                    TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 5 of 9



 1           In addition to providing redaction descriptions, and where possible, lesser-redacted pages,

 2 Plaintiffs and Defendants have met and conferred four times regarding the redactions at issue. In

 3 response to Plaintiffs’ specific questions during these calls, Defendants, when possible, provided

 4 additional clarifications and information about the redactions, and in some instances produced even

 5 lesser-redacted pages.

 6           Unfortunately, Plaintiffs have responded that they are not satisfied with Defendants’ efforts.

 7 On June 25, 2020, Plaintiffs informed Defendants of the few particular instances where they

 8 consider redaction disputes resolved; ultimately, all of the Named Plaintiffs A-Files and 39 of the 41

 9 documents remain at issue.

10           Following the parties’ negotiations, Defendants believe that the disputes over redactions, and

11 the parties’ respective positions, should be discussed at the July 1 hearing. Following that

12 discussion, should the Court determine that in camera review of the documents will be helpful to

13 resolving the dispute, Defendants are prepared to produce the Named Plaintiffs A-Files and

14 documents at issue. Through discussions with Plaintiffs, Defendants believe that Plaintiffs seek to

15 essentially ask the Court to reconsider its prior rulings regarding the law enforcement privilege, and

16 to brief those issues again, in a bid to gain access to law enforcement and national security

17 information obtained from third party law enforcement agencies, which the Court has previously

18 ruled falls within the law enforcement privilege. See Dkt Nos. 274, 320. Defendants do not believe

19 further negotiations will be beneficial in such circumstances. Nor do Defendants believe that further

20 briefing is necessary. Rather, only a decision from the Court, following discussions on July 1 and

21 potential in camera review, is likely to fully resolve the issues.

22           Because of the sensitivity of the issues that will be discussed at the July 1 hearing, and

23 notably because the A-Files and some of the 39 documents still in dispute are subject to an

24 Attorneys’ Eyes Only designation, Defendants request that the hearing be closed to the public.

25 Plaintiffs oppose this request.

26

27

28                                                                              U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Defendants’ Status Report - 4                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 6 of 9



 1                                              Other Matters

 2           Revised Certified Administrative Record

 3           Because redactions remain at issue in several documents that are part of the Certified

 4 Administrative Record, the parties agree that the certification and production of a revised Certified

 5 Administrative Record should be stayed pending the resolution of the redaction disputes.

 6           Defendants’ Deposition-Related Clawback Requests

 7           The parties have met and conferred on Defendants’ requested deposition-related clawback

 8 requests. Defendants have requested to claw back four exhibits (Exs. 19, 22, 24, and 52/93), as well

 9 as portions of the transcripts and videos of the depositions of Chris Heffron, Matthew Emrich, Amy

10 Lang, and Kevin Quinn. Plaintiffs previously indicated that they do not oppose the requests to claw

11 back Exs. 19, 22, and 24, to claw back portions of Ex. 52/93, and portions of the Heffron deposition

12 transcript/video. After further negotiations following the hearings before the Court, Plaintiffs

13 indicated that they will not challenge the deliberative process privileges Defendants assert over Ex.

14 52/93. Negotiations continue on the remaining law enforcement privilege redactions in Ex. 52/93,

15 but the parties have reached an impasse regarding the remaining deposition-related claw back

16 requests. If the impasse remains as of July 1, following discussion of the issue with the Court,

17 Defendants are prepared to file a motion to claw back the content remaining in dispute using the

18 procedures outlined in the stipulated order pursuant to Federal Rule of Evidence 502(d). See Dkt.

19 No. 83 at 3-4 ¶ 5.

20           30(b)(6) Deposition Negotiations

21           Defendants believe that negotiations over the scope and terms of Plaintiffs’ Rule 30(b)(6)

22 deposition of USCIS are close to completion. Plaintiffs have submitted additional topics to USCIS,

23 which are presently under consideration. In addition, a final agreement needs to be drafted and the

24 parties need to work out logistics and scheduling. Assuming the matter stays on its present track

25 towards final resolution, Defendants do not foresee any need to seek the intervention of the Court.

26

27

28                                                                            U.S. DEPARTMENT OF JUSTICE
                                                                                    CIVIL DIVISION, OIL
     Defendants’ Status Report - 5                                           P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                   WASHINGTON, DC 20044
                                                                                   TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 7 of 9



 1           USCIS Furloughs

 2           Due to COVID-19, USCIS revenue from immigration fees has drastically decreased. On

 3 May 15, 2020, USCIS notified Congress of a projected budget shortfall caused by the COVID-19

 4 pandemic and requested emergency funding of $1.2 billion. Without additional funding, USCIS will

 5 be required to furlough more than 13,000 employees on or about August 3, 2020. USCIS began

 6 issuing furlough notices on June 26, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                       U.S. DEPARTMENT OF JUSTICE
                                                                               CIVIL DIVISION, OIL
     Defendants’ Status Report - 6                                      P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                              WASHINGTON, DC 20044
                                                                              TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 8 of 9



 1           DATED this 26th day of June 2020.

 2 Respectfully submitted,

 3
   JOSEPH H. HUNT
 4 Assistant Attorney General                     JESSE BUSEN
   Civil Division                                 Counsel for National Security
 5
   U.S. Department of Justice                     National Security Unit
 6                                                Office of Immigration Litigation
   AUGUST FLENTJE
 7 Special Counsel                                BRENDAN T. MOORE
   Civil Division                                 Trial Attorney
 8                                                Office of Immigration Litigation
 9 ETHAN B. KANTER
   Chief National Security Unit                   LEON B. TARANTO
10 Office of Immigration Litigation               Trial Attorney
   Civil Division                                 Torts Branch
11
   BRIAN T. MORAN                                 MICHELLE R. SLACK
12 United States Attorney                         Trial Attorney
13                                                Office of Immigration Litigation
   BRIAN C. KIPNIS
14 Assistant United States Attorney               s/ Victoria M. Braga
   Western District of Washington                 VICTORIA M. BRAGA
15                                                Trial Attorney
   LINDSAY M. MURPHY                              Office of Immigration Litigation
16 Senior Counsel for National Security

17 National Security Unit
   Office of Immigration Litigation               Counsel for Defendants
18
   ANDREW C. BRINKMAN
19 Senior Counsel for National Security
   National Security Unit
20
   Office of Immigration Litigation
21

22

23

24

25

26

27

28                                                                 U.S. DEPARTMENT OF JUSTICE
                                                                         CIVIL DIVISION, OIL
     Defendants’ Status Report - 7                                P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                        WASHINGTON, DC 20044
                                                                        TELEPHONE: (202) 598-2445
               Case 2:17-cv-00094-RAJ Document 373 Filed 06/26/20 Page 9 of 9



 1                                      CERTIFICATE OF SERVICE

 2           I hereby certify that on June 26, 2019, I electronically filed the foregoing with the Clerk of

 3 the Court using the CM/ECF system, which will send notification of such filing to all counsel of

 4 record.

 5
                                                                   /s/ Victoria M. Braga
 6
                                                                   VICTORIA M. BRAGA
 7                                                                 Trial Attorney
                                                                   Office of Immigration Litigation
 8                                                                 U.S. Dept. of Justice, Civil Division
                                                                   P.O. Box 878, Ben Franklin Station
 9                                                                 Washington, D.C. 20044
10                                                                 (202) 616-5573

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                                              U.S. DEPARTMENT OF JUSTICE
                                                                                      CIVIL DIVISION, OIL
     Defendants’ Status Report - 8                                             P.O. BOX 878 BEN FRANKLIN STATION
     (Case No. 2:17-cv-00094-RAJ)                                                     WASHINGTON, DC 20044
                                                                                     TELEPHONE: (202) 598-2445
